FLETCHER, Judge
(concurring in the result):
I again must depart from the majority insofar as it continues to rely on United States v. Whiting, 12 M.J. 253 (C.M.A.1982). However, as in United States v. Bunkley, 12 M.J. 240 (C.M.A.1982) (Fletcher, J., concurring in the result), I conclude there is sufficient evidence in the record of trial to support the conclusion that the Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces (NATO SOFA), 4 U.S.T. 1972, T.I.A.S. No. 2846 (effective date — August 23, 1953); the Agreement to supplement the Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces with respect to Foreign Forces stationed in the Federal Republic of Germany (Supplementary Agreement), 14 U.S.T. 531, T.I.A.S. No. 5351 (effective date — July 1, 1963), and applicable Army regulations were complied with in the present case.